Citation Nr: 1534621	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-26 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Caroline M. Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for depression.  

This claim was previously before the Board in November 2012 at which time the claim was remanded. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

While further delay is regrettable, the Board finds that additional development is warranted.  

The Veteran seeks service connection for depression.  This case is complicated, however, by the fact that the Veteran's service treatment records are missing, except for few records pertaining to his hospitalization in May and June 2006.  

As the Veteran has reported being discharged from service due to a psychiatric disability, service personnel records may contain information relevant to the instant claim.  Accordingly, such records should be requested on remand. 

The Board further notes that it has been almost 8 years since service treatment records (STRs) were last requested through official sources.  Although the RO appropriately made a formal finding as to the unavailability of STRs in October 2007, it is possible that such records may have been located and submitted to the appropriate repository since that time.  As remand is required for other reasons, another request for STRs should be made.

Finally, in its previous remand, the Board asked the Veteran to furnish any evidence of his treatment for depression.  The Veteran did not provide such information.  As his claim is being remanded again and it has been several years since the last request, however, he should be provided another opportunity to provide this information.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for depression since service.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such. 

2.  Request the Veteran's complete service personnel records through official sources.  All attempts to obtain these records must be documented in the claims file.  If no records are available, the claims file should be annotated to reflect such and the Veteran notified of such. 

3.  Request the Veteran's service treatment records through official sources.  If there are still no records available, the claims file should be annotated to reflect such and the Veteran notified of such.

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






